Citation Nr: 9914534	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD) prior to August 24, 
1998.

2.  Entitlement to an evaluation greater than 70 percent for 
PTSD from August 24, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel

INTRODUCTION

The appellant had active service from February 1968 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a march 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted an increased evaluation for the 
veteran's PTSD of 50 percent.  A November 1998 rating 
decision granted a 70 percent evaluation for PTSD from August 
24, 1998.


FINDINGS OF FACT

1.  Prior to July 12, 1996, the appellant's service-connected 
PTSD was productive of no more than considerable social and 
industrial impairment. 

2.  As of July 12, 1996, the appellant's service-connected 
PTSD rendered him demonstrably unable to obtain or retain 
employment. 

CONCLUSIONS OF LAW

1.  Prior to July 12, 1996, the criteria for entitlement to 
an evaluation in excess of 50 percent for the appellant's 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.132, Diagnostic Code 9411 (as in effect 
prior to November 7, 1996).

2.  As of July 12, 1996, the criteria for entitlement to a 
100 percent schedular evaluation for the appellant's PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In November 1990, VA examined the appellant.  On examination, 
the appellant was well-developed and well-nourished.  He was 
neat, clean, well-groomed, and well-dressed.  He appeared to 
be rather evasive but in good rapport and his speech was 
logical and goal-directed.  He was not hallucinatory or 
delusional but he showed definite anxiety and mild 
depression.  Intellectually, he was functioning fairly well.  
His memory was intact to remote and recent events.  Both his 
insight and judgment were not grossly distorted.  The 
diagnosis was delayed PTSD, with some difficulty in 
functioning, and a Global Assessment of Functioning (GAF) 
score of 70 was assigned.  The examiner recommended that the 
appellant continue his psychiatric treatment and follow-up in 
Canton VA outpatient psychiatric unit.  He was competent to 
manage his own income and assets. 

VA Mental Hygiene Clinic outpatient records from July 1990 
cumulatively show that the appellant had anger control 
problems.

According to a January 1991 VA handwritten examination 
report, the objective examination revealed a diagnosis of 
severe chronic and delayed PTSD.

VA Mental Hygiene Clinic outpatient records from December 
1990 to April 1993 showed that the appellant made attempts to 
control his anger with varying success.  

In April 1993, the appellant underwent a special VA 
psychological evaluation.  According to the report, the 
appellant produced an invalid MMPI-2 profile, which was 
strongly suggestive of an attempt to malinger mental illness.  
In addition, he exhibited a pronounced tendency to over-
endorse certain items and under-endorse others.  Taken 
together, the examiner commented that these findings cast 
doubt on the veracity of the patient's claim of experiencing 
symptoms associated with PTSD.  This is not to argue that he 
was not experiencing psychiatric symptoms.  Rather, given the 
clear evidence of exaggeration, his responses to instruments 
and DSM-III criteria assessing PTSD, must seriously be called 
into question.  Therefore, the examiner refused to interpret 
the appellant's responses to PTSD related queries.  In 
addition, the examiner did not have access to the appellant's 
records in order to verify his battlefield experiences.  
Finally, given his penchant for exaggerating 
psychopathological symptoms, the examiner expressed concern 
that the appellant was not telling the truth about his 
battlefield experiences.

In April 1993, VA afforded the appellant a psychiatric 
examination.  According to the report, the appellant 
complained of a bad temper and nightmares.  The objective 
examination revealed that the appellant acted like he had a 
chip on his shoulder.  The examiner described that the 
appellant showed a resentful attitude when questioned 
regarding how things were going in the military.  For 
example, he articulated that "the military would be fine if 
it were not run by a bunch of idiots that they did not know 
what they were doing."  He was still bothered almost daily 
with nightmares about a friend who was killed in his arms.  
He admitted that he used to drink heavily.  He lived a 
withdrawn life attending regular PTSD treatment at the VAMC.  
He also gave a history of an emotionally deprived childhood.  
He indicated that he did not know his father and his mother 
gave him away.  The examiner observed that the appellant 
seemed to have a defective personality along with a history 
of PTSD from his Vietnam experience.  The examiner felt that 
part of the appellant's disability was due to his personality 
disorder, and part to his PTSD.  The appellant indicated that 
he was on Social Security Administration (SSA) due to bad 
health.  The diagnosis was PTSD, with a GAF of 60.

In April 1993, the appellant testified before a hearing 
officer at the RO.  He recounted that after returning from 
Vietnam, he could not work with others.  He would get in 
arguments and fights.  At his job with Snow Metal Products, 
he worked by himself as much as he could.  He kept weapons in 
his house for protection.  He and his wife slept in separate 
rooms essentially because she was afraid of him.  At night he 
would patrol the perimeter of his yard with his weapons.  He 
had no social life and kept away from his neighbors.  
Although he belonged to several veterans organizations, he 
would never go to any meetings.  Although he loved his son, 
he did not like being around him for long periods of time.  
The appellant felt that his son was afraid of him basically 
due to his violent temper.  On one occasion, the appellant 
threw his son into a wall.  As a result, his son went to the 
hospital for stitches over the eye.  Moreover, the appellant 
was easily startled from sleep.  For example, he hit his wife 
once when she tried to wake him.  He recalled dreaming about 
Vietnam all the time.  To treat this, his medical providers 
prescribed him tranquilizers to help him sleep.  He felt that 
sometimes he could not tell the difference between fantasy 
and reality, and he felt depressed most of the time.  He 
claimed that he attempted suicide several times, and he 
thought about doing it every day.  He reported that he 
received SSA disability benefits for a heart problem.  He 
also had a back problem and diabetes.  The appellant's 
representative concluded by saying that a 70 percent 
evaluation was warranted based on the evidence.      

At the April 1993 hearing the appellant submitted a letter 
from his wife dated February 1993.  She essentially reported 
that the appellant's PTSD had worsened.  She recounted that 
she and her son were afraid of him because of his volatile 
temper and that he had constant nightmares.  

He also submitted a statement from [redacted].  Mr. 
[redacted] wrote that he had worked with the appellant for 17 
years at the Snow Metal Products Company.  He witnessed the 
appellant get upset at others.  The appellant had told him 
many times that he hated all of his bosses over the years, 
and he did not like most people in general.  

VA outpatient treatment records from April 1993 to September 
1994 essentially show continued problems with anger control.  

The appellant underwent a VA general examination in early 
July 1996.  The examiners diagnoses included several non 
service-connected conditions and PTSD.  The examiner found 
that the appellant was not employable.

Later in July 1996, the appellant underwent a VA psychiatric 
examination.  According to the report, the appellant was in a 
wheelchair as a result of a recent stroke.  He was casually 
dressed and his speech was relevant and coherent.  He did not 
show any disjointed thinking, and he was relevant as to time, 
place, and person.  His memory for remote and recent events 
was intact.  He had some difficulty concentrating.  He was 
able to name the presidents in reverse order.  His 
intelligence was estimated in the average range.  He was 
anxious looking, and angry that he had to wait for a long 
time for the interview.  He was scheduled at nine a.m., but 
he was not seen until one p.m.  He contained his anger, 
however.  He gave abstract meanings to proverbs.  He denied 
hallucinations; he was not delusional, nor was he having 
suicidal thoughts.  His insight and judgment were good.  The 
appellant was capable of managing benefit payments in his own 
best interests.  An MPR was done in 1991.  He said that he 
had a psychological test a few months before in Canton.  His 
claims file was reviewed.  An evaluation was also reviewed.  
This VA examiner did not agree with the prior diagnosis of a 
personality disorder because there was documentation that the 
appellant showed signs of PTSD.  This examiner diagnosed 
chronic PTSD with a GAF of 40.  The examiner found that the 
appellant did not have a personality disorder. 

VA outpatient treatment records from October 1995 to July 
1997 showed that the appellant was treated for PTSD and 
dementia due to stroke.

In July 1997, Philip Dorfman, M.D., the appellant's private 
cardiologist, revealed that the appellant had been his 
patient since 1984.  Dr. Dorfman recited the appellant's 
history of myocardial infarction in 1984 and that he was 
recently "recathed" in January 1997.  Dr. Dorfman noted 
that the appellant had PTSD.  He commented that, although he 
could not conclusively discern whether the present problems 
were related to the PTSD, there was no question that this 
problem continued to exacerbate both the appellant's mental 
and physical problems.  

According to a September 1997 VA psychological assessment in 
1995, by history, the appellant had at least one and possibly 
several strokes.  A September 1995 MRI report indicated 
scattered areas of ischemia.  The appellant had 
cardiovascular disease, clear evidence of some brain damage 
due to a stroke as evidenced by left sided weakness, and had 
some loss of cognitive function.  It was difficult to 
precisely specify how much his cognitive problems were 
attributable to his stroke and how much to PTSD.  The 
examiner believed that the stroke had probably caused some 
loss of emotional inhibition and therefore he was less 
capable of handling the symptoms of PTSD.  This in turn 
caused more severe and frequent PTSD symptoms, as well as 
general cognitive confusion.  Nonetheless, he clearly 
retained considerable cognitive ability.  The examiner opined 
that, without the strokes and back injury, PTSD would have 
prevented his vocational and social functioning, however, to 
some extent, he would likely still be able to work.  The 
examiner diagnosed PTSD with a GAF of 35.

In September 1997, VA afforded the appellant a PTSD 
examination.  The appellant complained that his social life 
was limited to staying at home.  He was on a variety of 
medications.  With respect to his PTSD, he took Lorazepam (an 
anxiety agent), Serazone (for depression), and Gavapentin (a 
mood regulator and an anticonvulsant).  The objective 
examination showed a middle aged male who looked older than 
his given age.  He wore a brace.  He had very poor eye 
contact.  He spoke softly and was somewhat suspicious.  The 
appellant's memory was grossly intact.  His attention and 
concentration were fair.  He was anxious and depressed, but 
denied suicidal ideations.  The main focus of his 
understanding was that he battled the flashbacks and 
intrusive thoughts and memories about the Vietnam experience.  
The examiner diagnosed chronic, moderate PTSD with a GAF of 
45 due to moderate symptomatology.  The examiner also 
diagnosed that he had serious social impairment since he had 
not worked since 1990, which was the last time he had a good 
work adjustment.  His symptomatology began to interfere with 
his ability to work in 1990.

According to an August 1998 VA examination report, the 
appellant was alert and withdrawn with a dull facial 
expression.  He stated that he had been very depressed, 
nervous, anxious, and he had problems sleeping at night.  He 
stated that he had been seeing things.  For example, he saw 
snakes and an elephant coming to get him.  He heard voices 
telling him all sorts of things in a mumbling and rambling 
way.  He had suicidal ideations, but no intent.  He had a 
feeling of hopelessness and helplessness.  His affect was 
inappropriate.  He was oriented as to person and place, but 
sometimes not to time.  He could not subtract serial sevens 
from one hundred and did not know the past president before 
President Clinton.  He had two choices, saying Ford and 
Reagan.  His memory for recent events was impaired.  His 
intellectual function was average.  His judgment and insight 
were impaired.  The appellant was capable of managing his 
benefit payments in his own best interest.  The claims file 
was reviewed.  The examiner diagnosed PTSD with a GAF of 35.  
The examiner summarized that the appellant had classic 
symptoms of PTSD with confusion.  In view of the confusion 
and his neurological abnormalities due to his PTSD, the 
examiner concluded that the appellant had severe impairment 
of his social and industrial adaptability.

Analysis

In its rating decision of March 1992, the RO assigned the 
appellant's psychiatric disorder a 50 percent rating 
effective June 26, 1990 pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411, under the criteria in effect prior to 
November 7, 1996.  Under the old Diagnostic Code 9411, a 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was for application when the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

The highest rating of 100 percent under this Code was 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  The common symptoms included 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes, associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Also, if the clinical evidence showed that 
the appellant was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132.  It should be noted that the 
criteria set forth in 38 C.F.R. § 4.132, Diagnostic Code 
9411, for a 100 percent evaluation are each independent bases 
for granting a 100 percent evaluation.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994). 

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52, 695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has found it unnecessary 
to evaluate the veteran's service-connected PTSD under the 
new criteria from November 7, 1996, since, by this decision, 
he has been granted a 100 percent evaluation prior thereto.

After reviewing the totality of the evidence, the Board finds 
that a 100 percent evaluation, effective July 12, 1998, is 
warranted for the appellant's PTSD under the old rating 
criteria.  The VA examination report, dated in July 1996, 
indicates that the appellant's PTSD rendered him demonstrably 
unemployable with a GAF of 40.  Further, the Board finds that 
the appellant became demonstrably unable to obtain or retain 
employment as of the date that he appeared for this VA 
examination on July 12, 1996. 

The Board acknowledges that the appellant had a variety of 
unrelated physical problems, to include several strokes.  
Nevertheless, the July 1996 VA psychiatric examiner did not 
factor these non service-connected disabilities into the 
final diagnosis.  When it is not possible to separate the 
effects of the service-connected condition versus a 
nonservice-connected condition (such as a personality 
disorder), 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181 (1998), citing 61 Fed. 
Reg. 52,698 (1996).  Therefore, given the fact that the 
appellant's July 1996 VA examination report indicates that 
the examination was conducted on July 12, 1996, the record 
should be viewed as showing that he met the criteria for a 
100 percent rating as of that date.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  

The Board considered the VA general examination report dated 
July 1, 1996 as the basis for the effective date, however, 
the findings were too ambiguous to find that the appellant's 
PTSD warranted a 100 percent rating.  The general examination 
report did not discuss the appellant's PTSD in relation to 
the non service-connected disabilities.  Hence, the Board 
finds that the July 1, 1996 VA general examination report was 
inadequate to conclude that a 100 percent rating was 
warranted at that time.

As for the period prior to July 12, 1996, the Board finds 
that the medical evidence does not show that the appellant's 
psychiatric impairment warranted a rating in excess of 50 
percent during that time.  In particular, the clinical 
evidence dated prior to July 1996 shows that the appellant's 
symptoms were generally well-controlled.  For example, the VA 
outpatient records collectively showed that the appellant had 
trouble controlling his anger.  Furthermore, the VA examiner 
in April 1993 assigned a GAF score of 60, which suggested 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).  

Moreover, the VA examiner in April 1993 specifically remarked 
that part of the appellant's problem was due to a personality 
disorder and not just PTSD.  In addition, the appellant 
testified that he was receiving Social Security 
Administration (SSA) disability benefits for a heart 
condition.  Since the SSA disability benefits were not for 
PTSD, the Board finds that these records were not relevant to 
his appeal, and that the duty to assist did not require VA to 
obtain them.  

Hence, taken as a whole, the evidence pertinent to the 
appellant's PTSD dated prior to July 12, 1996, does not show 
that the appellant's ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired by PTSD.  Thus, the 50 percent rating assigned under 
the old criteria for this period was proper. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that for 
the time period in issue, the record does not reflect 
frequent periods of hospitalization because of the 
appellant's service-connected disability, nor has there been 
a showing of interference with his employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  The record is devoid of objective evidence which 
indicates that the appellant's PTSD presented such an 
exceptional or unusual disability picture prior to July 12, 
1996 as to render impractical the application of the regular 
schedular standards.  Thus, the record does not present an 
exceptional case where his currently assigned evaluation is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 100 percent schedular evaluation for the 
appellant's service-connected PTSD effective from July 12, 
1996, is warranted.  To this extent, the appeal is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a disability evaluation in excess of 50 
percent for the appellant's PTSD prior to July 12, 1996, is 
not warranted. 



		
	MILO H. HAWLEY 
	Acting Member, Board of Veterans' Appeals


 

